IN THE SUPREME COURT OF IOWA
                                No. 10–0985

                            Filed July 15, 2011


DEPARTMENT OF PUBLIC SAFETY,
DIVISION OF CRIMINAL INVESTIGATION,
JUDICIAL BRANCH, STATE COURT
ADMINISTRATOR and POLK COUNTY
CLERK OF COURT,

      Plaintiffs,

vs.

IOWA DISTRICT COURT FOR
POLK COUNTY,

      Defendant.



      Certiorari to the Iowa District Court for Polk County, Odell G.

McGhee, District Associate Judge.



      Plaintiffs seek certiorari review of a district court order requiring

them to remove information relating to a dismissed criminal case from

their respective computer systems. WRIT SUSTAINED.



      Thomas J. Miller, Attorney General, and Pamela D. Griebel and

Jeffrey C. Peterzalek, Assistant Attorneys General, for plaintiffs.



      Tammy Westhoff Gentry of Parrish Kruidenier Dunn Boles Gribble

Parrish Gentry & Fisher, LLP, Des Moines, for defendant.



      Michael A. Giudicessi of Faegre & Benson LLP, Des Moines, for

Amicus Curiae The Iowa Freedom of Information Council.
                                                2

MANSFIELD, Justice.

       The Iowa Judicial Branch, the Iowa State Court Administrator, and

the Polk County Clerk of Court (collectively referred to as “the Judicial

Branch”) and the Department of Public Safety, Division of Criminal

Investigation (referred to as “DPS”) challenge through original certiorari

proceedings the legality of a district court order requiring the removal of

information relating to a dismissed criminal case from their respective

computer systems. With respect to the Judicial Branch, we adopt the

reasoning set forth in our companion case decided today, see Judicial

Branch v. Iowa Dist. Ct. for Linn County, 800 N.W.2d 569 (Iowa 2011),

and find the judiciary’s computerized docket is not covered by Iowa Code

section 692.17(1) (Supp. 2009). 1 Regarding DPS, we hold that Iowa Code

section 692.5 (2009) provides the exclusive remedy for persons seeking

the removal of criminal history data from the records of that agency. For

these reasons, we sustain the requested writ of certiorari in full.

       I. Background Facts and Proceedings.

       In May 2009, C.R. 2 was charged with assault causing bodily injury

in Polk County District Court. She pled not guilty. On August 28, the

State filed a notice of intent not to prosecute the charge, citing
“insufficient evidence.” The district court dismissed the charge on the

same date.

       On February 10, 2010, C.R. filed an application to expunge the

dismissed criminal charge pursuant to Iowa Code section 692.17. 3 The


       1Allstatutory citations are to the 2009 supplement unless specifically noted
otherwise herein.
       2We    will refer to C.R. by her initials only.
       3Section  692.17(1) provides that “[c]riminal history data in a computer data
storage system shall not include arrest or disposition data or custody or adjudication
data after the person has been acquitted or the charges dismissed . . . .”
                                       3

request was submitted under the dismissed criminal case docket number

and sought the removal of any and all criminal history data from the

computer data storage systems for “the Department of Public Safety, the

Division of Criminal Investigation, the Bureau of Identification, [and] the

Iowa Courts Information System (ICIS) or its parent bureau.”             On

February 17, the district court entered an order granting the request.

         However, after receiving a communication from the attorney

general’s office, the district court on February 24 suspended its previous

order, noting that Iowa Code section 692.17 “has not been extensively

litigated, and there are differing perspectives on interpretation and

applicability.”   The court set C.R.’s request for a hearing.     Before the

scheduled hearing, the attorney general filed a formal resistance to the

expungement request.       The attorney general argued, inter alia: (1) the

only procedural mechanism for seeking removal of information from

DPS’s computer system is an administrative request under Iowa Code

section 692.5 followed by judicial review under chapter 17A; (2) the

district court lacked inherent authority to enter an expungement order in

a previously dismissed criminal case; and (3) the Judicial Branch’s

dockets are not subject to purging under Iowa Code section 692.17.

         In response, C.R. expanded her request for expungement to

include the Polk County Sheriff, the Polk County Attorney, and the Des

Moines Police Department.        She further asserted an equal protection

argument under the Iowa Constitution, stating, “It is illogical and

unequal that cases where judgments are deferred would be expunged,

but those cases where a dismissal results would remain.”

         On June 10, the district court issued a ruling reaffirming its prior

order.     The court reasoned that “the act of expunging records has

historically and regularly been ordered by both criminal courts and
                                           4

sentencing courts.” The court also found that the administrative process

afforded by Iowa Code section 692.5 and judicial review therefrom were

not the exclusive remedy for a person seeking deletion of records from

the DPS computer system.               Lastly, the court concluded that the

electronic docket entries on ICIS and the website Iowa Courts Online

relating to C.R.’s dismissed case were covered by section 692.17(1). 4 The

court added that even if the statute did not apply to the Judicial Branch,

the Equal Protection Clause in Article I section 6 of the Iowa Constitution

would be violated if criminal cases resulting in deferred judgments could

be expunged from the public docket, but not criminal cases resulting in

dismissals or acquittals. 5

       On June 14, the attorney general filed a petition for writ of

certiorari. We granted the petition on July 7.

       II. Issues Presented.

       Both the Judicial Branch and DPS ask us to sustain the writ of

certiorari and vacate the district court’s order.              The Judicial Branch

raises the same arguments that were presented in Judicial Branch v.

Iowa District Court for Linn County.           For the reasons set forth in that

opinion, we sustain the requested writ in favor of the Judicial Branch.
       DPS, by contrast, raises other grounds for why it should not have

been ordered to delete records relating to C.R.’s proceeding. First, DPS

contends that section 692.5 operates as an exclusive administrative

remedy whenever expungement of its records is sought pursuant to

       4In  reaching this conclusion, the district court found that the Judicial Branch
was a “criminal justice agency” within the meaning of chapter 692. See Iowa Code
§ 692.1(7) (2009) (defining “criminal or juvenile justice agency”). This aspect of the
district court’s ruling was not challenged by the attorney general in its briefing either
here or below. Therefore, we do not pass judgment on it.
       5Thecourt did not expressly rule on C.R.’s request that the expungement order
be broadened to cover additional entities beyond DPS and the Judicial Branch.
                                      5

chapter 692. Second, DPS maintains that a district court does not have

inherent, nonstatutory authority to revive a dismissed criminal case for

the purpose of ordering a nonparty, such as DPS, to delete records.

      III. Standard of Review.

      When we consider a writ of certiorari alleging the district court has

exceeded its proper jurisdiction, we review for the correction of errors at

law. State v. Iowa Dist. Ct., 750 N.W.2d 531, 534 (Iowa 2008).

      IV. Exclusivity of Section 692.5’s Remedy as to DPS.

      We believe this case is controlled by the plain language of section

692.5 and by our prior decisions.            If a person believes DPS is

maintaining criminal history data in violation of chapter 692, he or she is

provided the following avenue for relief:

             Any person who files with the division [i.e., the
      Division of Criminal Investigation] a written statement to the
      effect that a statement contained in the criminal history data
      that refers to the person is nonfactual, or information not
      authorized by law to be kept, and requests a correction or
      elimination of that information that refers to that person
      shall be notified within twenty days by the division, in
      writing, of the division’s decision or order regarding the
      correction or elimination. Judicial review of the actions of
      the division may be sought in accordance with the terms of
      the Iowa administrative procedure Act, chapter 17A. . . .

             . . . The provisions of this section shall be the sole right
      of action against the department [i.e., DPS], its subdivisions, or
      employees regarding improper storage or release of criminal
      history data.

Id. § 692.5 (2009) (emphasis added). Notably, the General Assembly said

that an administrative filing, followed by judicial review if necessary

under chapter 17A, constituted the “sole right of action” against DPS.

The exclusivity of this remedy has previously been noted by our court on

two occasions.
                                      6

       In State, Department of Public Safety v. Woodhall, 376 N.W.2d 897

(Iowa 1985), we first recognized the exclusivity of the section 692.5

remedy.       There Woodhall had pled guilty to third-degree theft. 376
N.W.2d at 897. After successfully completing his probation, he sought

an order in his criminal case to have his fingerprints on file with the

department and other law enforcement agencies destroyed. Id. at 898.

We ultimately held the district court lacked jurisdiction to enter such an

order within the criminal case. We explained:

       The essence of the order here challenged was that the
       department had acted improperly in retaining defendant’s
       fingerprint records in its files. Exclusive jurisdiction over
       that subject matter—agency action involving recordkeeping
       responsibilities—is vested in judicial review proceedings
       pursuant to Iowa Code chapter 17A, the Iowa Administrative
       Procedure Act. The criminal court had no jurisdiction to
       address and decide the propriety of that agency action.

Id.   This did not mean that Woodhall was without a remedy.             Citing

section 692.5, we said that Woodhall

       may examine criminal history data, request correction of
       data maintained by the department, and obtain judicial
       review pursuant to Iowa Code chapter 17A. The district
       court’s jurisdiction in such a proceeding is exclusive; the
       criminal court does not have concurrent jurisdiction over
       those agency recordkeeping functions.

Id. at 899.

       Three years later, in Banos v. Shepard, 419 N.W.2d 364 (Iowa

1988), we again rejected an attempt by an individual to sidestep the

section 692.5 process. There Banos wrote DPS and requested it remove

two pieces of information from his criminal history data. 419 N.W.2d at

365. DPS deleted one of the items, but refused to remove the other. Id.

Banos then filed an original petition in equity in the district court

seeking removal of the latter item.       Id.   The district court granted the

requested relief, but we reversed on appeal. We held that section 692.5
                                     7
      does not give an equity court any independent power to
      fashion a remedy for inaccurately kept criminal history data
      records. The remedy mentioned in section 692.5 is that of
      judicial review and is found in section 17A.19. That remedy
      is exclusive.

Id. at 366.

      In short, section 692.5 provides the exclusive administrative

remedy for a person such as C.R. seeking removal of criminal history

data from DPS files. It is not appropriate to bring a direct civil action (as

in Banos) or to use a prior criminal case (as in Woodhall and here) for
that purpose. Because we agree with DPS’s first argument for vacating

the district court’s order, we need not address its alternative argument

that a district court lacks inherent, nonstatutory authority to order a

nonparty, such as DPS, to delete records.

      V. Conclusion.

      We find the district court acted without jurisdiction and sustain

the writ of certiorari.

      WRIT SUSTAINED.